Case: 19-60411        Document: 00515569101             Page: 1      Date Filed: 09/17/2020




               United States Court of Appeals
                    for the Fifth Circuit                                    United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                            September 17, 2020
                                      No. 19-60411
                                    Summary Calendar                            Lyle W. Cayce
                                                                                     Clerk

   Olayo Castillo-Carballo,

                                                                                Petitioner,

                                            versus

   William P. Barr, U. S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A077 793 267


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
           Olayo Castillo-Carballo, a native and citizen of Honduras, petitioned
   for review of an order of the Board of Immigration Appeals (BIA) denying his
   motion seeking reconsideration of the BIA’s dismissal of his appeal from an
   immigration judge’s order denying his motion to reopen.


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-60411      Document: 00515569101          Page: 2   Date Filed: 09/17/2020




                                    No. 19-60411


          Castillo-Carballo contends that the BIA erred, as a matter of law, and
   abused its discretion in denying his motion for reconsideration. Specifically,
   he argues that, pursuant to Pereira v. Sessions, 138 S. Ct. 2105 (2018), only a
   single, proper notice to appear – which specifies the time and place of the
   removal hearing – can satisfy the written notice requirements of 8 U.S.C.
   § 1229(a) and 8 U.S.C. § 1229a(b)(5)(A). Given that Castillo’s notice to
   appear did not contain the time and place of his removal hearing, he asserts
   that he did not receive a proper notice to appear and, thus, could not be
   ordered removed in absentia.
          This court has already rejected similar challenges and concluded that
   Pereira is limited to the context of the stop-time rule in cancellation of
   removal proceedings. See Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1
   (5th Cir. 2018), cert. denied, 139 S. Ct. 2767 (2019). Moreover, even if
   Castillo-Carballo’s notice to appear was defective under § 1229(a), any
   alleged defect was cured by the subsequent notices of hearing which
   contained the time and place information for his removal proceedings. See
   Pierre-Paul v. Barr, 930 F.3d 684, 690-91 (5th Cir. 2019), cert. denied, 2020
WL 1978950 (U.S. Apr. 27, 2020) (No. 19-779); see also Yanez-Pena v. Barr,
   952 F.3d 239, 247 (5th Cir. 2020), petition for cert. filed (U.S. Apr. 8, 2020)
   (No. 19-1208). Castillo-Carballo thus fails to show that the BIA committed
   legal error or abused its discretion in denying his motion for reconsideration
   based on Pereira. See Le v. Lynch, 819 F.3d 98, 104 (5th Cir. 2016); see also
   Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          The petition for review is DENIED.




                                         2